Citation Nr: 0938461	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-41 883	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability, claimed as a neck injury.

3.  Entitlement to service connection for postoperative 
residuals of a bilateral inguinal hernia repair.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his daughter


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from January 1949 to 
January 1950 plus reportedly additional service in the 
reserves until March 1953.

This appeal to the Board of Veterans' Appeals (Board) 
originated from August and December 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In November 2005, as support for his claims, the Veteran 
testified at a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board.  And in October 2007 the Board issued a 
decision denying, among others, his claims for service 
connection for a low back disability, cervical spine 
disability, and for residuals of a bilateral inguinal hernia 
repair.  He appealed the denial of those claims to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
January 2009 order, granting a joint motion, the Court 
partially vacated the Board's decision with respect to those 
denials and remanded these claims to the Board for further 
development and readjudication in compliance with directives 
specified.

Upon receiving the case back from the Court, the Board sent 
the Veteran a letter in February 2009 notifying him that the 
VLJ who had conducted the November 2005 hearing had since 
retired and, therefore, would not participate in the final 
determination of this appeal.  See 38 C.F.R. § 20.707 (2008) 
("The Member or Members who conduct the hearing shall 
participate in making the final determination of the 
claims[.]")  Consequently, the Veteran was asked whether 
he wanted another hearing before a VLJ who will ultimately 
decide this appeal.  The Veteran requested another hearing, 
so the Board remanded this case in June 2009 to schedule the 
proceeding.  He had the hearing in July 2009.  
The undersigned VLJ presided.



During the hearing, the presiding VLJ indicated the Board 
would hold the record open an additional 90 days - so until 
October 28, 2009, to allow the Veteran time to obtain and 
submit additional supporting medical nexus evidence linking 
his currently claimed disabilities to his military service.  
The Veteran and his representative have not yet submitted 
this additional evidence, although they still have time.  In 
any event, to comply with the Court-granted joint motion, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  If the Veteran and his 
representative still intend to submit the additional evidence 
mentioned, they may submit it directly to the RO/AMC and 
still have it considered.

The Board advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

In light of the joint motion, the Board finds that additional 
evidentiary development is required before it may 
readjudicate the Veteran's claims.

In particular, VA has a duty to assist the Veteran by 
scheduling him for examinations to determine whether his 
claimed disabilities are related to his military service.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
These examinations are required to comply with the Court's 
holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
which held that VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran testified under oath during his hearings that he 
has experienced pain in his groin and lower back since a 
"split-rail injury" in service.  And concerning his claim 
for postoperative residuals of a bilateral inguinal hernia 
repair, he has a current diagnosis of this condition.  His 
service treatment records also show he was seen for pain in 
his left groin in January 1949 - although the only reference 
to a "split-rail fall" injury involved his left hand, with 
no mention of a groin or back injury also.  Nevertheless, the 
evidence showing treatment during service for left groin 
pain, a current diagnosis of bilateral hernias, and his 
hearing testimony that he has experienced chronic pain in his 
groin since service is sufficient to trigger VA's duty to 
obtain a medical opinion on this determinative issue of 
whether his bilateral inguinal hernias, which eventually 
required surgery, are related to his military service.  
McLendon, supra. 

Concerning his claim for a low back condition, the medical 
evidence establishes a current disability as radiographs show 
mild disc space narrowing at L3-4 and 
L5-S1.  However, none of his service treatment records makes 
any reference to back problems.  But the lack of evidence of 
back pain in service does not preclude VA from requesting a 
medical opinion concerning this claim because he is competent 
to testify having experienced this chronic low back pain 
since service since this is capable of even lay observation 
and experience.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).  
The equally important question of whether his competent 
lay testimony is also credible is another matter for 
consideration, but only after having him examined because 
that is a factual, not medical, determination.  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the ultimate probative value 
of this evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (also 
distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

The Board also notes that a VA examination in February 1954 
recorded the Veteran's statement of having current problems 
with his back and having a "hurting in the small of [his] 
back."  Although no abnormality of the lumbar spine was 
found at that time, it does not appear that X-rays were 
performed to rule out the presence of a low back disability.

And lastly, the Veteran claims that he injured his neck 
(cervical spine) when he hit his head after his truck rolled 
over in service.  His service treatment records make no 
reference to this injury or to any problems with his neck.  
It was not until X-rays performed in 1980, many years after 
service, showed a cervical spine disability involving 
degenerative changes of C5-C7.  He was also diagnosed with 
mild cervical arthritis with a possible nerve root component 
in December 1983.  In an October 2003 statement, a former 
soldier verified that the Veteran had been injured in a truck 
accident while stationed at Fort Benning in 1949, although he 
did not identify the Veteran's specific injuries.

So there is competent lay evidence the Veteran sustained a 
neck injury in service, though, as mentioned, the question 
remains of whether this lay evidence is also credible and, 
therefore, ultimately probative.  See Buchanan v. Nicholson, 
451 F.3d. 1331, 1336 (Fed. Cir. 2006).  And since he has been 
diagnosed with degenerative changes of his cervical spine, 
and testified that he has experienced continuous symptoms of 
neck pain since service, the Board finds that he should be 
scheduled for a VA examination for a medical opinion as to 
whether his current cervical spine disability is related to 
his military service - and especially to that claimed 
injury.  See McLendon, supra. 



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for appropriate 
VA examinations to determine the etiology 
and approximate date of onset of his low 
back disability, cervical spine 
disability, and bilateral inguinal hernia 
repair residuals.

All necessary diagnostic testing and 
evaluation should be performed.  The 
Veteran's claims file, including a 
complete copy of this remand and the 
Court-granted joint motion, also must be 
made available to the designated 
examiners for review of the pertinent 
medical and other history.  Following a 
review of the claims file and personal 
clinical evaluation, the examiners are 
requested to indicate whether it is at 
least as likely as not (50 percent 
probability or greater) the Veteran's low 
back disability, cervical spine 
disability, and bilateral inguinal hernia 
repair residuals are related to his 
military service.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it. 

The examiners must discuss the rationale 
of their opinions, whether favorable or 
unfavorable.



2.  Then readjudicate the claims in light 
of the additional evidence.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



